Case 8:16-cv-02549-TPB-CPT Document 261 Filed 04/29/20 Page 1 of 20 PageID 10711


                        UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


  DISH NETWORK, LLC,
  a Colorado limited liability company,

          Plaintiff,
                                                           Case No. 8:16-cv-2549-TPB-CPT
  v.                                                       Honorable Judge Thomas P. Barber
                                                           Magistrate Judge Christopher P. Tuite
  GABY FRAIFER, an individual Florida resident,
  PLANET TELECOM, INC., a Florida corporation,
  and, TELE-CENTER, INC., a Florida corporation,

           Defendants.
       ___________________________________/

                   DEFENDANTS’ MOTION TO CERTIFY DECISION
            FOR INTERLOCUTORY APPEAL PURSUANT TO 28 U.S.C. § 1292(b)
                   AND TO STAY PROCEEDINGS PENDING APPEAL

          Defendants, Planet Telecom, Inc. (“PTI”), Tele-Center, Inc. (“TCI”) and Gaby Fraifer

  (“Fraifer”) (collectively, “Defendants”), by and through their undersigned counsel respectfully

  submit this memorandum of law in support of their motion for certification of an interlocutory

  appeal under 28 U.S.C. § 1292(b) of this Court’s Order of March 30, 2020 (Dkt. 257)(the “Order”),

  adopting the Magistrate Judge’s Report and Recommendation (Dkt. 246), denying Defendants’

  Amended Motion for Summary Judgment on Count I of Plaintiff’s Amended Complaint (Dkt.

  217), and granting partial summary judgment on the issue of ownership to Plaintiff (Dkt. 146), and

  to stay proceedings in this case pending resolution of an interlocutory appeal.

          Defendants respectfully move to amend the Court’s Order, to certify for interlocutory

  appeal controlling questions of law, which include important issues of first impression in the

  Eleventh Circuit, relating to Plaintiff’s standing as a purported exclusive license of unregistered

  and registered foreign works pursuant to 17 U.S.C. § 501(b), this Court’s subject matter
Case 8:16-cv-02549-TPB-CPT Document 261 Filed 04/29/20 Page 2 of 20 PageID 10712


  jurisdiction over Plaintiff’s claims against Defendants pursuant to 17 U.S.C. 101, et. seq.

  (“Copyright Act”), and issues of statutory construction of the Act. Because the issues presented

  herein are controlling questions of pure law for which no precedential decision exists in the

  Eleventh Circuit, and because the resolution of the questions presented for interlocutory appeal

  would materially advance the ultimate termination of this litigation and others relating to foreign

  works, Defendants respectfully and with the utmost deference request that the Court grant

  permission to appeal under 28 U.S.C. § 1292(b) and stay the proceedings pending outcome of the

  interlocutory appeal in the interest of judicial economy and to avoid considerable waste of the

  parties’ and this Court’s resources.

                                   PRELIMINARY STATEMENT

         As required by § 1292(b), the Order involves controlling questions of law as to which there

  is substantial ground for difference of opinion, and an immediate appeal will materially advance

  the ultimate termination of the litigation. The Order, and the 57-page Report and Recommendation

  which it adopts, confronts several important and difficult legal questions, many of which are issues

  of first impression and/or relate to issues upon which a split in the Circuit Courts exists:

  (1) Whether, under Fed. R. Civ. P. 8 and 26, a plaintiff asserting an unregistered foreign work in
  a copyright infringement action is required to plead the specific works asserted or to otherwise
  disclose the specific works asserted prior to the close of discovery?

  (2) Whether a plaintiff proceeding as a purported exclusive licensee under 17 U.S.C. § 501(b) of
  an unregistered foreign copyright must establish standing, through admissible evidence, of the
  initial ownership and a valid chain of title pursuant to 17 U.S.C. § 101, 201(a),(d) & (e) in each
  asserted, unregistered, foreign copyright from the initial owner of such a foreign work to the
  purported exclusive licensee?

  (3) Whether U.S. or foreign law applies in determining the validity of an assignment and/or transfer
  of an exclusive right in a foreign copyright, between foreign entities or individuals (not a party to
  the instant litigation), relating to rights arising under foreign copyright law?

  (4) Whether a plaintiff asserting a foreign copyright as a purported exclusive licensee under 17
  U.S.C. § 501(b) has the burden to prove initial ownership and the time and place of first publication
  for each specific foreign work asserted?



                                                    2
Case 8:16-cv-02549-TPB-CPT Document 261 Filed 04/29/20 Page 3 of 20 PageID 10713


  (5) Whether pursuant to 17 U.S.C. § 101(1)(B) a work simultaneously published in the United
  States and a treaty country whose law grants a term of copyright protection that is the same as or
  longer than the term provided in the United States is a “United States Work” for purposes of §
  411?

  (6) Whether pursuant to 17 U.S.C. § 101(1)(C) a work simultaneously published in the United
  States and a non-treaty country is a “United States Work” for purposes of § 411?

  (7) Whether pursuant to 17 U.S.C. § 104(b)(2) 1 a foreign work first published in a non-treaty nation
  and also published in the United States within 30 days is a “United States Work”?

  (8) Whether U.S. or foreign law applies to the determination of the scope of protection afforded to
  a foreign work (e.g., whether a work is a compilation, collective or joint work)?

  (9) Whether the Eleventh Circuit’s holding in Imperial Residential Design, Inc. v. Palms Dev.
  Grp., Inc., 70 F.3d 96 (11th Cir. 1995) (“Imperial”) bars a challenge to the validity of underlying
  foreign copyrights purportedly held by a licensor (not the initial owner) of a transferee copyright
  plaintiff under 17 U.S.C. 501(b) where said licensor is neither joined as a plaintiff in the same
  lawsuit and the assignment is not a corrective assignment to cure a defect in a prior assignment?

  (10) Whether under this Court’s holding in M.G.B. Homes, Inc. v. Ameron Homes, Inc., 903 F.2d
  1486, 1490 (11th Cir. 1990) (“M.G.B. Homes”) issuance of a U.S. copyright registration to a
  foreign entity, for a foreign work, alleged to be first published in a foreign jurisdiction, authored
  by foreign authors domiciled and in an alleged employee/employer relationship in a foreign
  jurisdiction may be relied upon by a purported exclusive licensee under 17 U.S.C. § 501(b) to
  resolve the issue of ownership and applicability of the work-for-hire doctrine under U.S. law where
  the relevant foreign law in the country where rights arose expressly prohibit the work-for-hire
  doctrine as invalid ab initio?

  (11) Whether and when the prospective offering to distribute copies of both existing and
  prospective works to a group of persons for purposes of further distribution, public performance
  or public display, constitutes publication under 17 U.S.C. § 101?

           Indeed, this Court’s Order denying Defendants’ Amended Motion for Summary Judgment

  (Dkt. 217) and grant of partial summary judgment on the crucial issue of ownership of the foreign

  unregistered and registered works at issue in this case turned on each of these pivotal issues. Thus,

  for the reasons stated herein, Defendants respectfully move this Court to certify the Order for

  interlocutory appeal for resolution of these novel issues of first impression by the Eleventh Circuit.



  1
   Defendants note that the final paragraph of 17 U.S.C. § 104(b), which the Magistrate overlooked, further supplements
  the analysis of works under Section 104(b)(2) and reads: “For purposes of paragraph (2), a work that is published in
  the United States or a treaty party within 30 days after publication in a foreign nation that is not a treaty party shall be
  considered to be first published in the United States or such treaty party, as the case may be.” (emphasis added).

                                                               3
Case 8:16-cv-02549-TPB-CPT Document 261 Filed 04/29/20 Page 4 of 20 PageID 10714


                                     MEMORANDUM OF LAW

  I.    APPLICABLE LEGAL STANDARDS FOR INTERLOCUTORY REVIEW.

          Courts may approve the interlocutory appeal of an order not otherwise appealable under

  28 U.S.C. § 1291 or 1292(a) when: (1) the order involves a “controlling question of law,” (2) there

  is a “substantial ground for difference of opinion” concerning the legal questions presented, and

  (3) “an immediate appeal from the order may materially advance the ultimate termination of the

  litigation.” 28 U.S.C. § 1292(b). The decision to permit an interlocutory appeal under § 1292(b)

  is within the broad discretion of the district court. See Swint v. Chambers Cnty. Comm’n, 514 U.S.

  35, 47 (1995); OFS Fitel, LLC v. Epstein, 549 F.3d 1344, 1358-59 (11th Cir. 2008) (“1292(b)

  certification is wholly within the district court and this Court”); Mamani v. Berzain, No. 07-22459-

  CIV-JORDAN, 2010 U.S. Dist. LEXIS 147350, at *9 (S.D. Fla. Mar. 16, 2010); see also RCTV

  Int'l Corp. v. Rosenfeld, No. 13-23611-CIV-SIMONTON, 2016 U.S. Dist. LEXIS 136867, at *64-

  65 n.23 (S.D. Fla. Sep. 30, 2016) citing Mamani, 825 F.3d at 1312. Certification under §1292(b)

  is generally proper if resolution would substantially reduce or entirely avoid further litigation and

  expenses. See E.g., 16 CHARLES ALAN WRIGHT, ET AL., FEDERAL PRACTICE &

  PROCEDURE § 3929 (3d ed. 2017) (explaining that § 1292(b) “is not limited by its language to

  ‘exceptional’ cases,” but rather is characterized by its flexibility).

          A.      Controlling Question of Law.

          First, to qualify for appeal under § 1292(b), an interlocutory order must state that it

  “involves a controlling question of law.” 28 U.S.C. § 1292(b) (requiring the district court to “state

  in writing in such order” that the elements are met). If the original order does not identify a

  question of law suitable for interlocutory appeal, it may be amended to include the requisite

  language or certified by entry of a separate order. Fed. R. App. P. 5(a)(3); see also Marisol by

  Forbes v. Giuliani, 104 F.3d 524, 527-29 (2d Cir. 1996); In re Hamilton, 122 F.3d 13, 14 (7th Cir.


                                                     4
Case 8:16-cv-02549-TPB-CPT Document 261 Filed 04/29/20 Page 5 of 20 PageID 10715


  1997); In re Benny, 812 F.2d 1133, 1136-37 (9th Cir. 1987). Upon the Court’s certification of the

  Order for interlocutory appeal, Defendants must petition the Eleventh Circuit for interlocutory

  review within ten days. 28 U.S.C. § 1292(b).

         A “controlling question of law” is one which, if decided incorrectly, would be reversible

  error on final appeal or, stated differently, one which, if decided in favor of the appellant, would

  bring an end to the action or a substantial portion thereof. See E.g., Katz v. Carte Blanche Corp.,

  496 F.2d 747 (3d Cir. 1974). Controlling questions of law warranting interlocutory review based

  on this criterion include those involving statutory construction, subject matter jurisdiction, whether

  a claim or defense exists as a matter of law, questions of standing, issues of first impression and

  other issues which are likely to substantially narrow or terminate the litigation.          See E.g.,

  Barrientos v. CoreCivic, Inc., 951 F.3d 1269, 1276 (11th Cir. 2020) (granting § 1292(b) appeal on

  controlling issue of statutory construction) citing Wiersum v. U.S. Bank, N.A., 785 F.3d 483, 485

  (11th Cir. 2015) (“The question of statutory interpretation is a legal issue we review de novo.”);

  Mamani v. Berzaín, 654 F.3d 1148, 1152-57 (11th Cir. 2011) (finding plaintiffs had not alleged

  sufficient facts to make out claims for relief under Fed. R. Civ. P. 8); Allapattah Servs., Inc. v.

  Exxon Corp., 333 F.3d 1248, 1252-53 (11th Cir. 2003) (granting § 1292(b) review of whether a

  district court had jurisdiction over the claims at issue); Harris v. Evans, 20 F.3d 1118, 1120 (11th

  Cir. 1994); U.S. v. Barnette, 10 F.3d 1553, 1554-55 (11th Cir. 1994); Flo & Eddie, Inc. v. Sirius

  XM Radio, Inc., Case 1:13-cv-05784-CM (S.D.N.Y. Feb. 10, 2015) (granting § 1292(b) on novel

  issue of copyright law); Kuehner v. Dickinson & Co., 84 F.3d 316, 318-19 (9th Cir. 1996).

         The Eleventh Circuit has held that controlling issues of law include “a question of the

  meaning of the statutory or constitutional provision” that is a question “of pure law” which “the

  court of appeals can decide quickly and cleanly without having to study the record.” See Mamani,

  2010 U.S. Dist. LEXIS 147350, at *10 (S.D. Fla. Mar. 16, 2010) citing McFarlin, 381 F.3d at


                                                    5
Case 8:16-cv-02549-TPB-CPT Document 261 Filed 04/29/20 Page 6 of 20 PageID 10716


  1258; see also Klinghoffer v. S.N.C. Achille Lauro Ed Altri-Gestione Motonave Achille Lauro in

  Amministrazione Straordinaria, 921 F.2d 21, 24 (2d Cir. 1990) (ruling that a question of law is

  controlling “if reversal of the district court’s order would terminate the action.”); see also Mamani,

  2010 U.S. Dist. LEXIS 147350, at *10 (S.D. Fla. Mar. 16, 2010) (holding that the questions of law

  were controlling because “…any which one could dispose of the case”). “The legal question[s]

  [presented] must be stated at a high enough level of abstraction to lift the question[s] out of the

  details of the evidence or facts of a particular case and give it general relevance to other cases in

  the same area of law.” While the determination of such issues are not devoid of factual analysis,

  issues of pure law are those which the court can resolve “without having to delve beyond the

  surface of the record in order to determine the facts.” McFarlin, 381 F.3d at 1259.

          B.      Substantial Ground for Difference of Opinion.

          Circuit Courts of Appeal have found that a substantial ground for difference of opinion

  exists where: (i) an issue is a difficult and novel issue of first impression in the controlling circuit;

  (ii) there is a conflict in other circuits that have decided an issue, and/or (iii) there is a conflict

  between controlling and other circuits on the issue. See E.g., Giardiello v. Balboa Ins. Co., 661 F.

  Supp. 644, 646 (S.D. Fla. 1985), aff’d in part, 837 F.2d 1566 (11th Cir. 1988) (certifying question

  due to conflict between controlling circuit and other circuits); Reese v. BP Exploration (Alaska)

  Inc., 643 F.3d 681, 688 (9th Cir. 2011) (holding that “when novel legal issues are presented, on

  which fair-minded jurists might reach contradictory conclusions, a novel issue may be certified for

  interlocutory appeal without first awaiting development of contradictory precedent”); Couch v.

  Telescope, Inc. 611 F.3d 629, 633 (9th Cir. 2010) (stating “[c]ourts traditionally will find that a

  substantial ground for difference of opinion exists where ‘. . . novel and difficult questions of first

  impression are presented.”). As the Eleventh Circuit noted in McFarlin, “[i]n determining whether

  to grant review [of an interlocutory appeal, the Court] should ask if there is a substantial dispute


                                                     6
Case 8:16-cv-02549-TPB-CPT Document 261 Filed 04/29/20 Page 7 of 20 PageID 10717


  about the correctness of any of the pure law premises the district court actually applied in its

  reasoning leading to the order sought to be appealed.” McFarlin, 381 F.3d at 1259. If the answer

  is in the affirmative, the Court should grant interlocutory certification under § 1292(b). Id.

         C.      Review Would Materially Advance the Termination of the Litigation or
                 Substantially Reduce the Amount of Litigation Necessary on Remand.

         The Eleventh Circuit has held that an interlocutory appeal under § 1292(b) is appropriate

  where resolution of the questions presented “would serve to avoid a trial or otherwise substantially

  shorten the litigation.” McFarlin, 381 F.3d at 1259 citing United States Fid. & Guar. Co. v.

  Thomas Solvent Co., 683 F. Supp. 1139, 1176 (W.D. Mich. 1988) (§ 1292(b) appeal appropriate

  where resolution of controlling questions could shorten the time, effort, and expense of the

  litigation); 16 WRIGHT & MILLER, § 3930, p. 432 (2d ed. 1996) (“If the present appeal promises

  to advance the time for trial or to shorten the time required for trial,” the “advance termination”

  requirement is satisfied and interlocutory appeal is appropriate.).

  II.    THE ORDER INVOLVES CONTROLLING QUESTIONS OF PURE LAW
         RELATING TO THE APPLICABILTY OF FOREIGN LAW, STATUTORY
         CONSTRUCTION, PLAINTIFF’S STANDING AND THE COURT’S
         JURISDICTION OVER PLAINTIFF’S COPYRIGHT CLAIMS.

         There can be no doubt that the Order involves numerous controlling questions of pure law

  which are issues of first impression in the Eleventh Circuit. Indeed, the Report, wholly adopted

  by the Order, identifies numerous significant and deceivingly complex, pure issues of copyright

  law for which there is no controlling precedent, where conflicting case law exists both within and

  outside of the Eleventh Circuit. Because each of the legal questions on which Defendants seek

  certification address the essential element of ownership of Plaintiff’s copyright infringement

  claims, the first element of the § 1292(b) is met. That is, if the Eleventh Circuit decides in favor

  of Defendants on any one of the issues presented, at the very least, the scope and this case will be

  substantially narrowed for trial. The questions presented herein in support of certification of the


                                                   7
Case 8:16-cv-02549-TPB-CPT Document 261 Filed 04/29/20 Page 8 of 20 PageID 10718


  Order have been “stated at a high enough level of abstraction to lift the question[s] out of the details

  of the evidence or facts of [this] particular case and give [them] general relevance to other cases

  in the same area of law.” McFarlin, 381 F.3d at 1259. Thus, they fit precisely within the criteria

  set forth in § 1292(b) and the Eleventh Circuit’s guidance in McFarlin. Id.

          This is therefore one of the relatively rare situations in which this Court should

  certify for immediate appeal the pure issues of controlling law, each of first impression

  or upon which there is a split in the district courts within and without this Circuit,

  decided in the Order. To be sure, the Order [Dkt. 257], adopting the Magistrate’s Report

  and Recommendation (“Report”) [Dkt. 246] without amendment, involves pure

  questions of law bearing directly on: (i) whether Plaintiff has provided sufficient notice

  to Defendants of its claims of copyright infringement under the pleading standard of

  Fed. R. Civ. P. 8 and rules of disclosure under Rule 26(a)(1)(A); (ii) Plaintiff’s standing

  to sue as a beneficial “owner” pursuant to 17 U.S.C. § 501(b), (iii) initial authorship and

  ownership of the foreign works, (iv) the validity of the alleged rights in the foreign

  works asserted, (v) the validity of the alleged multiple underlying and wholly

  extraterritorial transfers of those works to foreign third-parties made prior to the alleged

  transfer to Plaintiff, (vi) the applicability of the United States work-for-hire doctrine to

  foreign non-party authors and foreign non-party predecessors in interest to the alleged

  rights asserted under foreign civil code which holds such doctrines invalid ab initio; (vii)

  whether and when simultaneous publication occurs and whether and when such works

  are “United States Works” subject to the registration requirement under 17 U.S.C. §

  101, 104(b)(2) and 411(a); (viii) the determination of whether U.S. or foreign law

                                                     8
Case 8:16-cv-02549-TPB-CPT Document 261 Filed 04/29/20 Page 9 of 20 PageID 10719



  dictates the scope and nature of protection afforded to foreign works asserted under

  provisions of the U.S. Copyright Act (i.e., whether a foreign work is a joint work or

  compilation and, if so, under what law); (ix) whether, when and where publication of

  foreign works is deemed to occur pursuant to the definition of “publication” under 17

  U.S.C. § 101 upon the prospective and simultaneous offer to multiple groups of persons

  for worldwide distribution, including insertion into a “channel feed” via satellite and

  the internet, under the Act; (x) whether a plaintiff proceeding as a purported exclusive

  licensee under 17 U.S.C. § 501(b) of an unregistered foreign copyright must, as a U.S.

  litigant would be required, establish standing as a beneficial owner, through admissible

  evidence, of the initial ownership and a full and valid chain of title pursuant to 17 U.S.C.

  § 101, 201(a),(d), (e) and 501(b) in each asserted, unregistered and registered foreign

  copyright from the initial owner of such a foreign work to the purported exclusive

  licensee; (xi) whether the Eleventh Circuit’s holding in Imperial bars the challenge of the

  underlying rights asserted where the licensor is not joined as a Plaintiff and foreign

  unregistered works have been asserted; (xii) whether the Eleventh Circuit’s holding in

  M.G.B. Homes allows a Defendant to overcome the presumption of validity of a

  copyright registration relying on a defense challenging the validity of the work-for-hire

  relied upon for ownership of said work; (xiii) whether a copyright plaintiff asserting

  multiple unregistered foreign works must meet the burden of proof in establishing

  exemption from the registration requirement of § 411(a) for each specific unregistered

  work asserted under the Eleventh Circuit’s holding in Kernel Records; and (xiv) whether


                                               9
Case 8:16-cv-02549-TPB-CPT Document 261 Filed 04/29/20 Page 10 of 20 PageID 10720



  the prospective offer to a group of persons to further distribute existing and prospective

  works is a publication under the meaning of § 101.

  III. THERE EXISTS SUBSTANTIAL GROUNDS FOR DIFFERENCE OF OPINION AS
       TO EACH OF THE QUESTIONS PRESENTED FOR INTERLOCUTORY APPEAL.

         Defendants respectfully submit that interlocutory appeal under § 1292(b) is also warranted

  because there exists “substantial grounds for difference of opinion” with respect to the Court’s

  legal rulings on each of the questions presented herein for certification. As further explained in

  more detail in Defendants’ prior summary judgment briefing to this Court [Dkts. 217, 228] and

  Objections to the Report [Dkt. 253], Defendants maintain that, as a matter of law, Plaintiff has

  failed to provide Defendants proper notice of the specific unregistered works asserted and failed

  to establish ownership of both the unregistered and registered foreign works asserted in this

  litigation. Id. Moreover, Defendants also maintain that, as a matter of law, Plaintiff has also failed

  to meet its burden in establishing that the unregistered foreign works it has asserted are exempt

  from the registration requirement of § 411(a) under the Eleventh Circuit’s holdings in Kernel

  Records and Saregama, and thus lacks standing to sue.

         Each of the pure legal questions presented herein for certification of the Order bear directly

  upon and underly the premises upon which the Order reached its conclusion on the essential

  element of ownership, and are believed to be issues of first impression or issues for which a clear

  conflict exists within and outside the Eleventh Circuit. Thus, the second requirement for an

  interlocutory appeal under § 1292(b) is also met. See E.g., Laperriere v. Vesta Ins. Group, Inc.,

  526 F.3d 715, 719 (11th Cir. 2008) (issues of first impression certified for interlocutory appeal

  where the issues presented were found to present substantial grounds for difference of opinion);

  Castellanos-Contreras v. Decatur Hotels LLC, 576 F.3d 274, 279 (5th Cir. 2009) (same); Waters

  v. Miller, 560 F. Supp. 2d 1318, 1325 (M.D. Ga. 2008) (“Because it appears that neither the

  Eleventh Circuit nor the Florida Supreme Court has directly addressed the issues presented in the

                                                   10
Case 8:16-cv-02549-TPB-CPT Document 261 Filed 04/29/20 Page 11 of 20 PageID 10721


  motions for summary judgment in this case, the Court finds that substantial ground for difference

  of opinion may exist as to the controlling legal issues”).

           In the seminal case of Itar Tass the Second Circuit cautioned that “as a court considers the

  nature of an ownership interest, there is some risk that it will too readily shift the inquiry over to

  the issue of whether an alleged copy has infringed the asserted copyright.” Itar-Tass Russian News

  Agency v. Russian Kurier, Inc., 153 F.3d 82, 91 (2d Cir. 1998)2. Defendants maintain that is

  precisely what has occurred here. Without benefit of controlling case law, the Magistrate Judge

  tackled multiple complex issues of first impression in the Eleventh Circuit which could have wide-

  reaching significance in the area of copyright law including upon pending cases in other districts.

          For example, the Eleventh Circuit has not yet had occasion to determine the issue of

  whether United States or foreign law governs the validity of a transfer of a foreign copyright,

  arising under foreign copyright law, created by foreign authors, where the alleged underlying

  transfers of such rights occurred wholly within a foreign jurisdiction, between foreign nationals

  (e.g., authors, employers/employees, agents, distributors and foreign networks, not a parties to this

  litigation), all subject to and under the auspices of foreign law. See Dkt. 246, at 38 (“In Saregama,

  the Eleventh Circuit noted that “there is no guiding case law regarding which country’s law

  governs the issue of copyright transfer.” 635 F.3d [1284] at 1291-92.) (further stating “We assume

  without deciding that Indian law governs the assignment issue . . . .” Id.) While the Saregama

  Court did not decide the choice of law issue in determining transfer – because Indian and U.S. law

  were found to be congruent – it did determine that the contracts at issue were subject to the Indian

  Copyright Act because the work was created in India. Saregama, 635 F.3d at 1290 (“[I]nasmuch




  2
   The Itar-Tass Court further noted that the nature and scope of protection afforded to a work is determined under U.S.
  copyright law. In that case, as here, the Court discussed the determination of the nature and scope of protection
  afforded to the works at issue (e.g., whether and when a work is a joint work or compilation). The Itar-Tass case took
  the view that such works were entitled to national treatment under U.S. law and the Berne Convention.

                                                           11
Case 8:16-cv-02549-TPB-CPT Document 261 Filed 04/29/20 Page 12 of 20 PageID 10722


  as BMBH was created in India, our interpretation of the Agreement and ultimate determination of

  whether Saregama owns a copyright in the BMBH sound recording is governed by Indian

  copyright law.”)

         In this case, however, the copyright laws at issue, including those of the U.A.E. and

  multiple other Middle Eastern jurisdictions with similar provisions of civil code, are vastly

  different than U.S. copyright law, based in common law. See Dkt. 217; 217-1; 217-3; 228; 228-1;

  228-2 (Declarations of Bassel El Turk submitted to the Court pursuant to Fed. R. Civ. P. 44.1, a

  and supporting evidence discussing such differences in detail). The application of the relevant

  foreign copyright laws at issue here would very likely result in the invalidation of the purported

  underlying transfers Plaintiff depends upon for its alleged exclusive rights as a beneficial owner,

  thus terminating this litigation altogether.

         Defendants take the position that because the transfer of an exclusive right is expressly

  deemed a transfer of ownership under the Act, see 17 U.S.C. § 201(d)(2), and required for standing

  to bring suit as a beneficial owner under 17 U.S.C. § 501(b), the issues of initial ownership and

  transfer of ownership in a copyright are inextricably intertwined and should thus be determined

  under the laws of the country of origin. This is especially true where all such works were created

  in and allegedly transferred in foreign jurisdictions, between foreign entities and individuals as to

  rights arising under the copyright laws of foreign jurisdictions. Further, where such rights are

  licensed for a term or do not contain the full bundle of rights appurtenant to a copyright, as is the

  case here, and where such rights ultimately still reside with, and may revert to, a foreign “owner”

  of such rights, their transfer should remain subject to the copyright law depended upon by the

  foreign authors or licensors for their ownership rights in such works, not United States law.

         As noted, contrary to the analysis adopted by the Order, the Eleventh Circuit in Saregama,

  without expressly deciding as much, seems to have embraced the analysis advanced by


                                                   12
Case 8:16-cv-02549-TPB-CPT Document 261 Filed 04/29/20 Page 13 of 20 PageID 10723


  Defendants. District courts in the Eleventh Circuit have also adopted the same approach. See

  RCTV Int'l Corp. v. Rosenfeld, No. 13-23611-CIV-SIMONTON, 2016 U.S. Dist. LEXIS 136867,

  at *43 (S.D. Fla. Sep. 30, 2016); Casa Dimitri Corp. v. Invicta Watch Co. of Am., 270 F. Supp. 3d

  1340, 1349-51 (S.D. Fla. 2017). Moreover, unlike the Court in Saregama and the district courts

  applying existing Eleventh Circuit precedent, the Order in this case departed from precedent and

  failed to apply the applicable foreign law in determining initial authorship of each of the foreign

  works at issue. The Order also departed from established precedent in determining that the validity

  of purported transfers in the underlying contracts wholly between foreign entities, occurring in

  foreign jurisdictions was subject to U.S. law. Instead, the Magistrate broadened the application of

  the Eleventh Circuit’s holding in Imperial Residential Design, Inc. v. Palms Dev. Grp., Inc., 70

  F.3d 96 (11th Cir. 1995) to improperly bar Defendants’ challenge to such underlying rights,

  essentially shifting the Plaintiff’s burden to prove exemption from § 411(a) as required under the

  Eleventh Circuit’s holding in Kernel Records to Defendants. See Dkt. 246, at 37-44; see also n.14

  (finding the controlling standard set forth in Kernel Records inapposite); Kernel Records Oy v.

  Mosley, 694 F.3d 1294, 1305 (11th Cir. 2012) (setting forth the controlling standard required as to

  each foreign unregistered “published work” to prove exemption from 17 U.S.C. § 411(a)). Finally,

  given the Supreme Court’s recent affirmance of the Eleventh Circuit’s holding in Fourth Estate

  Pub. Ben. Corp. v. Wall-Street.com, LLC, 139 S.Ct. 881 (2019), resolving a split in the Circuit

  Courts over the registration requirement under 17 U.S.C. § 411(a), the abovementioned issue takes

  on additional significance.

         Further, contrary to Eleventh Circuit law, the Order adopts the wholesale view that

  exclusive rights in all of the asserted works, including a large number of unregistered foreign

  works, are owned by the licensors, including content agents and distributors, from whom Plaintiff

  alleges it holds such rights based solely on declarations of these subsequent transferees reciting


                                                  13
Case 8:16-cv-02549-TPB-CPT Document 261 Filed 04/29/20 Page 14 of 20 PageID 10724


  legal conclusions, not declarations from the initial owners or creators of the works. Such

  conclusory declarations, however, have been rejected by the Eleventh Circuit as insufficient to

  meet the burden of proof to establish exemption from the registration requirement of § 411(a).

  Indeed, the Report departs from the Eleventh Circuit’s precedential holding in Kernel Records and

  essentially establishes that a Plaintiff asserting a “vast number of unregistered copyrighted works”

  need not meet their burden under Kernel Records and Saregama as to each of the foreign works at

  issue in a litigation. Respectfully, there exists substantial grounds for difference of opinion as to

  whether the holdings in Kernel Records and Saregama require more.

         Moreover, contrary to the Report’s findings, as adopted by the Order, District Courts both

  within and outside of this Circuit that have confronted this issue have applied foreign law in

  determining the “statutory limits” on copyright assignment, including the applicability of the work-

  for-hire doctrine and validity of contractual transfers of copyright, including the transfer of

  beneficial or derivative ownership Plaintiff alleges to hold under 17 U.S.C. 501(b). See E.g., RCTV

  Int'l Corp. v. Rosenfeld, No. 13-23611-CIV-SIMONTON, 2016 U.S. Dist. LEXIS 136867, at *43

  (S.D. Fla. Sep. 30, 2016) (applying Venezuelan law); Glass Egg Dig. Media v. Gameloft, Inc., No.

  17-cv-04165-MMC, 2018 U.S. Dist. LEXIS 130219, at *8-10 (N.D. Cal. Aug. 2, 2018) (applying

  Vietnamese law to invalidate transfer); Ennio Morricone Music Inc. v. Bixio Music Grp. Ltd., No.

  16-CV-8475, 2017 U.S. Dist. LEXIS 177643, 2017 WL 5990130, at *5 (S.D.N.Y. Oct. 6, 2017)

  (Italian law to determine work-for-hire doctrine’s applicability); Lahiri v. Universal Music &

  Video Distrib., Inc., 513 F. Supp. 2d 1172, 1174-6 n.1 & 4 (C.D. Cal. 2007) (Indian law applied);

  Dae Han Video Production Inc. v. Dong San Chun, 1990 U.S. Dist. LEXIS 18496, 17 U.S.P.Q.2D

  (BNA) 1306, 1310 n.6 (E.D. Va. 1990) (French law applied to determine alleged licensor lacked

  rights); Casa Dimitri Corp. v. Invicta Watch Co. of Am., 270 F. Supp. 3d 1340, 1349-51 (S.D. Fla.

  2017) (Venezuelan law; rejecting conclusory declaration as in Kernel Records).


                                                   14
Case 8:16-cv-02549-TPB-CPT Document 261 Filed 04/29/20 Page 15 of 20 PageID 10725


          Given the breadth of these conflicting cases, embracing approaches and reaching

  conclusions contrary to that adopted by the Order, in view of the Eleventh Circuit’s holdings in

  Saregama and Kernel Records, respectfully, there exists grounds for a difference of opinion

  warranting interlocutory appeal on the questions relating to the applicability of foreign law

  presented for certification herein.

          Likewise, the Eleventh Circuit has never decided whether under Fed. R. Civ. P. 8 and

  26(a)(1)(A), a copyright plaintiff must plead or otherwise disclose prior to the close of discovery

  the specific works asserted, including unregistered foreign works which, under Kernel Records,

  requires plaintiff establish initial ownership and the time, place and geographic scope of first

  publication of each unregistered work to establish exemption from the registration requirement of

  17 U.S.C. § 411(a). In this case, the Court, without benefit of Eleventh Circuit guiding law, and

  contrary to conflicting law outside of this Circuit, found that Rule 8’s requirement that a complaint

  provide “fair notice of what the . . . claim is and the grounds upon which it rests” was satisfied

  through a pleading alleging only “additional, unregistered copyright works.” Dkt. 246, at 10-18

  (recognizing plaintiff neither pled in its Amended Complaint, nor specifically identified nor

  disclosed prior to the close of discovery, any of the multitude of the unregistered foreign works

  asserted, opting instead to improperly amend its complaint through exhibits attached to foreign

  declarations attached to its Motion for Summary Judgment (Dkt. 146); see also Sater Group., Inc.

  v. Jack Bartlett Cust. Homes Creations, Inc., 2007 WL 121218 (M.D. Fla. Jan. 11, 2007) (like

  many courts outside this Circuit, also expressly required that each specific work asserted be pled).

  In their summary judgment briefing, Defendants identified a plethora of conflicting case law

  outside of this circuit, yet the Report, relying on a single district court case outside of the Eleventh

  Circuit, held otherwise. See Dkt. 217 at pp.4-7, FN2 (collecting cases wherein courts have required

  litigants to plead the specific works asserted, or, at the very least, a representative sample).


                                                    15
Case 8:16-cv-02549-TPB-CPT Document 261 Filed 04/29/20 Page 16 of 20 PageID 10726


         In Kernel Records, the Court held: “[P]laintiff [must] first prove a publication: that the

  method, extent, and purpose of the distribution meets the Copyright Act’s requirements for

  publication.” Kernel Records, 694 F.3d 1294, 1304-05 (11th Cir. 2012). According to the Eleventh

  Circuit, publication pursuant to § 101 can occur “when an authorized offer is made to dispose of

  the work in any such manner[,] even if a sale or other such disposition does not in fact occur.”

  Id. at 1303. “Once the plaintiff has proven publication, he must then prove that the publication

  was, in fact, the first publication, and that the geographic extent of this first publication diverges

  from the statutory definition of a ‘United States work.’” Id.; see also Casa Dimitri Corp. v. Invicta

  Watch Co. of Am., 270 F. Supp. 3d 1340, 1349 (S.D. Fla. 2017) (applying Kernel Records analysis

  in dismissing claims for infringement of unregistered works for failure to prove exemption from §

  411(a)). Even in view of the Eleventh Circuit’s precedent on this issue, the Order fails to conduct

  an analysis of each of the specific unregistered foreign works asserted to determine whether they

  meet the heavy burden required to prove publication which qualifies to exempt the works from the

  registration requirement of § 411(a). The Order also fails to consider Defendants arguments

  regarding simultaneous publication under Sections 101(1)(A) & (B) and 104(b)(2) of the

  Copyright Act which directly bears upon the determination of the unregistered foreign works’

  status as United States Works or foreign unregistered works.

         In sum, the parties comprehensive summary judgment briefing and the 57 page Report

  adopted by the Order make clear that the questions presented herein are those which easily meet

  the second requirement for interlocutory appeal under § 1292(b) because, as already contained in

  the briefing to this court, substantial grounds for difference of opinion undoubtedly exist as to each

  of them. Accordingly, Defendants respectfully request that this Court certify its Order for

  interlocutory appeal to the Eleventh Circuit and stay this case pending appeal.




                                                   16
Case 8:16-cv-02549-TPB-CPT Document 261 Filed 04/29/20 Page 17 of 20 PageID 10727


  IV. AN IMMEDIATE APPEAL OF THE ORDER WOULD MATERIALLY ADVANCE
     THE ULTIMATE TERMINATION OF THIS LITIGATION AND PROVIDE
     VALUABLE PRECEDENT IN RESOLVING OTHER COPYRIGHT CASES
     RELATING TO THE ISSUES OF FIRST IMPRESSION AND COMPLEX LEGAL
     QUESTIONS RAISED BY THE ORDER.

          An immediate interlocutory appeal under § 1292(b) would advance the ultimate

  termination or substantial narrowing of this case. Thus, the third element of § 1292(b) is met and

  certification of the Order is warranted as follows.

          First, if the Eleventh Circuit concludes that pursuant to Fed. R. Civ. P. 8 and/or 26(a)(1)(A)

  a copyright plaintiff is required to specify in its complaint, or otherwise expressly disclose prior to

  the close of discovery, each of the specific works that are the subject of its claim, those claims

  would be dismissed and the litigation would be substantially narrowed, leaving only four registered

  works in the case for trial.

          Second, if the Eleventh Circuit finds that foreign law governs the validity of underlying

  transfers of the asserted works, including those from the initial authors of the asserted works

  purported to be based on the U.S. work-for-hire doctrine on the face of the registered works,

  Defendants are confident that this case will be terminated.

          Third, if the Eleventh Circuit finds that the nature and scope of protection afforded to the

  asserted foreign works should be determined under the doctrine of national treatment, and thus

  under U.S. copyright law, it is very likely the works will be found to be joint works, resulting in

  the dismissal or substantial narrowing of this lawsuit.

          Fourth, if the Eleventh Circuit determines under its holding in Kernel Records Plaintiff is

  required to prove exemption from the registration requirement of § 501(b) for each specific

  unregistered work asserted, Plaintiff’s claims as to the unregistered works will be dismissed.

          Fifth, if the Eleventh Circuit finds that 17 U.S.C. §§ 101(1)(A) & (B) and 104(b)(2) results

  in simultaneous publication of works published in non-treaty countries and the United States or in


                                                    17
Case 8:16-cv-02549-TPB-CPT Document 261 Filed 04/29/20 Page 18 of 20 PageID 10728


  treaty countries granting the same or a longer term of copyright than the United States and the

  United States, within 30 days, all works asserted will be deemed “United States Works” under the

  Copyright Act and Plaintiff’s claims as to the unregistered foreign works asserted will be dismissed

  pursuant to the registration requirement of § 411(a).

          Sixth, if the Eleventh Circuit finds that its holding in Imperial does not bar a Defendant

  from challenging the underlying transfer of exclusive rights to the alleged licensor of the purported

  beneficial owner-licensee of the works asserted in a litigation, as held in the Order, this case is

  likely to be terminated as Plaintiff cannot meet its burden to prove a valid and complete chain of

  title of its purported exclusive rights in any of the works asserted from the initial authors to

  Plaintiff.

          Seventh, if the Eleventh Circuit finds that its holding in M.G.B. Homes establishes that a

  copyright claimant cannot rely on the U.S. work-for-hire doctrine in asserting a foreign work, with

  foreign authors, alleged to be first published in a foreign jurisdiction to resolve the issue of

  ownership, the presumption of validity afforded to the registered works in the Order will be

  overcome.

          Eighth, if the Eleventh Circuit finds that the prospective offering to distribute copies of

  both existing and prospective works to a group of persons for purposes of further distribution,

  public performance or public display, constitutes publication under 17 U.S.C. § 101, this case is

  likely to be terminated because the registered works will not be retroactively enforceable pursuant

  to § 411(c)(2).

  V.      THE COURT SHOULD STAY THIS ACTION WHILE AN INTERLOCUTORY
          APPEAL IS PENDING.

          Pursuant to § 1292 and the Court’s inherent authority to control its docket, Defendants

  respectfully move this Court to stay this action pending resolution of Defendants’ §1292(b)

  petition to the Eleventh Circuit and, if granted, until such time as the Eleventh Circuit issues a

                                                   18
Case 8:16-cv-02549-TPB-CPT Document 261 Filed 04/29/20 Page 19 of 20 PageID 10729


  ruling on Defendants’ interlocutory appeal. By Order of this Court, this case was administratively

  removed from the Court’s docket until the parties’ motions for summary judgment were fully

  resolved, thus, while proposed dates in a Joint Status Report are pending, pre-trial and trial dates

  have not yet been set. (See Dkts. 202, 260). Thus, a short stay would not delay any existing case

  schedule nor prejudice the parties. Instead, a stay would benefit the parties and this Court by

  preserving judicial and party resources during a period of time where such resources are

  particularly scarce, potentially terminating or substantially reducing the time required for and

  issues left for trial in this case and promoting the likelihood for settlement. Finally, because

  Defendants have long ceased operations, and ongoing damages in this case are not at issue.

  Accordingly, the grant of a stay in this case would serve the interests of justice and judicial

  economy.


  V.     CONCLUSION

         For the foregoing reasons, Defendants respectfully request that the Court amend its Order

  of March 10, 2017 [Dkt. 257], to state that the Order involves controlling questions of law for

  which there is substantial ground for difference of opinion and that an immediate appeal from the

  order may materially advance the ultimate termination of the litigation and stay the proceedings in

  this action pending the Eleventh Circuit’s consideration of Defendants’ petition and, if granted,

  until the aforementioned controlling questions of law are resolved on interlocutory appeal.

  Dated: April 29, 2020                         By: /s/ Joseph R. Sozzani
                                                        Joseph R. Sozzani
                                                        Board Certified Intellectual Property Law
                                                        FBN: 120297
                                                        E-Mail: JSozzani@InfinityIPLaw.com
                                                        INFINITY IP, PLLC
                                                        222 West Bay Drive
                                                        Largo, FL 33770
                                                        Tel: 727.687.8814



                                                  19
Case 8:16-cv-02549-TPB-CPT Document 261 Filed 04/29/20 Page 20 of 20 PageID 10730




                            Certification Pursuant to Local Rule 3.01(g)

         Pursuant to Local Rule 3.01(g) of the United States District Court for the Middle District

  of Florida, I hereby certify that I conferred with counsel for Plaintiff regarding the relief requested

  and Counsel for the parties were not able to agree on a resolution of the issues presented in this

  motion.

  Dated: April 29, 2020                                                  /s/ Joseph R. Sozzani
                                                                             Joseph R. Sozzani



                                   CERTIFICATE OF SERVICE

         I certify that on this 29th day of April, 2020, I electronically filed the foregoing document

  with the Clerk of Court by using the CM/ECF system, which will provide notice and service to

  Plaintiff, Dish Network, L.L.C., and all counsel of record, via transmission of Notices of Electronic

  Filing generated by the CM/ECF.

  Dated: April 29, 2020                                                  /s/ Joseph R. Sozzani
                                                                             Joseph R. Sozzani




                                                    20
